Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-8 is not disclosed or taught by the prior art with the closest prior art being Cho et al (9,970,754) and Chang et al (8,221,193) used in the previous office action.  However, applicant’s arguments with respect to the added limitations to claim 1 not being taught by either reference nor known to one of ordinary skill in the art is persuasive.
The method as claimed in claims 9-15 is not disclosed or taught by the prior art with the closest prior art being Cho et al (9,970,754) and Chang et al (8,221,193) used in the previous office action.  However, applicant’s arguments with respect to the added limitations to claim 9 not being taught by either reference nor known to one of ordinary skill in the art is persuasive.
The device as claimed in claims 16-20 is not disclosed or taught by the prior art with the closest prior art being Cho et al (9,970,754) and Chang et al (8,221,193) used in the previous office action.  However, applicant’s arguments with respect to the added limitations to claim 16 not being taught by either reference nor known to one of ordinary skill in the art is persuasive.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855